Exhibit 10.11

Director RSU Award

PENTAIR PLC 2012 STOCK AND INCENTIVE PLAN

GRANT AGREEMENT–

RESTRICTED STOCK UNITS

[Name of Grantee]:

The Board of Directors of Pentair plc has awarded you the following grant under
the Pentair plc 2012 Stock and Incentive Plan (the “Plan”).

Grant Information

Number of Restricted Stock Units Granted:                         

The units will become vested          on the             .

This grant also includes Dividend Equivalent Units, which are described below.

Specific terms of this grant not specified above, such as the Date of Grant, are
set forth in the cover letter that accompanies this grant agreement.

Terms and Conditions of this Grant

 

  •   The Restricted Stock Units become “vested” on the vesting date noted
above. The Shares underlying the Restricted Stock Units will be issued upon
vesting. In the event the vesting date falls on a weekend day or holiday, the
Restricted Stock Units will vest and Shares will be issued on the next trading
day.

 

  •   Each Restricted Stock Unit includes one Dividend Equivalent Unit. A
Dividend Equivalent Unit entitles you to a cash payment equal to the cash
dividends declared on a Share of stock during the vesting period. Payment of the
Dividend Equivalent Units will be made to you in cash as soon as practicable
after the dividend payment date. Dividend Equivalent Units are not eligible for
dividend reinvestment.

 

  •   If your service as a director with the Company terminates (voluntarily or
involuntarily) before your Restricted Stock Units are 100% vested, then all
nonvested Restricted Stock Units will be forfeited. Exceptions to this rule are
made for certain types of terminations, including termination due to death,
Disability or Retirement, in accordance with the terms of the Plan.

 

  •   If the Restricted Stock Units vest upon termination of service as a
director, then the Shares underlying the Restricted Stock Units that vest will
be issued promptly after your termination.

 

  •   The Restricted Stock Units will also vest upon a Change of Control
provided you are still serving as a director of the Company immediately prior to
the Change of Control. The term “Change of Control” as applied to your
Restricted Stock Units is modified to comply with Code Section 409A.



--------------------------------------------------------------------------------

  •   You cannot vote Restricted Stock Units.

 

  •   You may not sell, assign, transfer, pledge as collateral or otherwise
dispose of your Restricted Stock Units at any time during the vesting period.

Taxation of Award

 

  •   The Fair Market Value of the Shares that are issued upon vesting of the
Restricted Stock Units and the cash paid in respect of Dividend Equivalent Units
will be considered taxable compensation.

 

  •   If withholding taxes are due under applicable law, please refer to the
Frequently Asked Questions (FAQs) for Restricted Stock Units for information
about the methods of payment of your withholding obligations.

General

 

  •   The grant of this Plan award to you does not guarantee you will receive
Plan awards in subsequent years.

 

  •   The vesting of this award may be suspended or delayed as a result of a
leave of absence.

 

  •   In addition to the terms and conditions contained in this grant agreement,
this award is subject to the provisions of the Plan document and Prospectus as
well as applicable rules and regulations issued under local tax and securities
laws and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.

 

  •   The Board may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Board may also amend or modify
this award, but most changes will require your consent.

 

  •   As a condition to the grant of this award, you agree (with such agreement
being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this agreement will be interpreted by the Board and that any
interpretation by the Board of the terms of this agreement or the Plan, and any
determination made by the Board under this agreement or the Plan, will be final,
binding and conclusive.

 

  •   For purposes of this agreement, the word “Company” means Pentair plc or
any of its subsidiaries or any of their business units.

 

2